Citation Nr: 1204173	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-32 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Evaluation of superficial peroneal neuropathy of the left lower extremity, currently rated as 10 percent disabling prior to September 24, 2008.

2.  Evaluation of left knee post traumatic arthritic degenerative changes, quadriceps atrophy, and patellofemoral pain syndrome, currently rated as 10 percent disabling prior to September 24, 2008.  

3.  Evaluation of left knee laxity and instability, currently rated as 20 percent prior to September 24, 2008.

4.  Entitlement to an effective date prior to March 3, 2006, for a separate 10 percent evaluation for a left knee scar, to include based on clear and unmistakable error (CUE) in an October 23, 1992 RO rating decision.  

5.  Whether there was CUE in the October 1992 and October 1994 rating decisions for failing to assign a separate compensable rating for left knee laxity and instability.  

6.  Entitlement to an effective date prior to May 5, 2008 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989 and from January 1991 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005, September 2007, and October 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In the February 2005 rating decision, the RO continued a 10 percent evaluation for status post anterior cruciate ligament (ACL) reconstruction, left knee with traumatic arthritic degenerative changes (left knee arthritis); and granted service connection and assigned a 10 percent rating for left knee laxity and instability (left knee laxity), effective July 23, 2004.  Later that month, the Veteran filed a notice of 


disagreement (NOD) with the effective date for the grant of service connection for left knee laxity and instability based on CUE.  In March 2005, the Veteran filed a NOD with the overall evaluation of his left knee disability, in part arguing entitlement to service connection for neurological impairment in his left lower extremity secondary to the ACL reconstruction.

In a September 2005 rating decision, the RO, in relevant part, granted service connection and assigned a 10 percent evaluation for superficial peroneal neuropathy of the left lower extremity, effective October 28, 2003.

Also in September 2005, the RO issued a statement of the case (SOC) addressing the evaluation of the Veteran's service-connected left knee arthritis, left knee laxity, and peroneal neuropathy of the left lower extremity.  The Veteran submitted various statements in October 2005, which have been construed as a substantive appeal.

In a June 2007 rating decision, the RO increased the evaluation of left knee laxity from 10 to 20 percent, effective July 23, 2004.  Also in June 2007, the RO issued a supplemental SOC (SSOC) addressing the increased rating claims and a SOC addressing the effective date for the grant of a separate rating for left knee laxity, including based on CUE.  In December 2007, the RO issued a SSOC with respect to these same issues.  In February 2008, the Veteran submitted a statement indicating he wished to continue his appeal of these issues.  In March 2009, the RO issued a SOC with respect to the effective date for grant of a separate rating for left knee laxity, to include based on CUE.  In April 2009, the Veteran submitted a statement, which his representative argues should be construed as a substantive appeal with respect to this issue.  The Board agrees.  This issue has been addressed by the agency of original jurisdiction (AOJ) in various SOCs and SSOCs and the Veteran has submitted numerous, repeated statements indicating that wishes to appeal this issue.  

In a September 2007 rating decision, the RO, in pertinent part, granted service connection and assigned a 10 percent rating for a scar of the left anterior knee, effective March 3, 2006.  In October 2007, the Veteran filed a NOD with the effective date assigned.  In March 2009, the RO issued a SOC and, in April 2009, the Veteran filed a substantive appeal.

In an October 2008 rating decision, the RO increased the evaluation for peroneal neuropathy of the left lower extremity from 10 to 20 percent and issued a combined 40 percent rating for the service-connected left knee disabilities under Diagnostic Code 5262, for impairment of the tibia and fibula, effective September 24, 2008.  See 38 C.F.R. § 4.71a.  The RO also granted a TDIU, effective September 24, 2008.  In March 2009, the Veteran filed a NOD with the effective date assigned for a TDIU.  Later that month, the RO issued a SOC with respect to the effective date assigned for a TDIU.  In April 2009, the Veteran submitted a statement, which has been construed as a substantive appeal.  In a December 2009 rating decision, the RO granted an earlier effective date of May 5, 2008, for the grant of a TDIU.  

RO hearings were conducted in May 2006, December 2008, and February 2010.  In September 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  Transcripts of each hearing are of record.  

In the Veteran's October 2011 Informal Hearing Presentation and during the September 2011 Board hearing, the Veteran indicated that he was satisfied with the 40 percent rating for his left knee disability effective September 24, 2008, and that he only wished to appeal the 10 percent evaluation for left knee arthritis and the 20 percent evaluation for left knee laxity assigned prior to September 24, 2008.  He also indicated that he was satisfied with the 20 percent assigned for peroneal neuropathy of the left lower extremity effective September 24, 2008, and that he only wished to appeal the 10 percent rating assigned prior to that date.  Hence, these issues have been recharacterized accordingly.  

The issue of an earlier effective date for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period on appeal, superficial peroneal neuropathy of the left lower extremity was manifested by decreased sensation in the lateral aspect of the left with no motor deficits or other functional impairment.  

2.  For the period on appeal, the Veteran's left knee disability was manifested by arthritis with flexion limited to, at worse, 130 degrees with pain and crepitus, and moderate laxity.  

3.  Precedent opinions of the VA's General Counsel issued in July 1997 and August 1998 held that dual ratings may be given for a knee disorder, with one rating for instability and one rating for arthritis with limitation of motion; the Veteran's claim for an increased rating for a service-connected left knee disability was received on October 28, 2003. 

4.  In an October 1992 rating decision, the RO granted service connection and assigned a 10 percent rating for status post ACL reconstruction of the left knee with post-traumatic arthritic degenerative changes; the Veteran was informed of the decision in a November 1992 letter and did not appeal and no evidence was received within a year of the rating decision.  

5.  The October 1992 rating decision, which did not award a separate compensable rating for left knee scar, was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

6.  The record does not contain evidence by which it is factually ascertainable the Veteran satisfied the criteria for a separate 10 percent rating for left knee scar prior to March 3, 2006. 

7.  The Veteran has not raised a valid allegation of CUE with regard to the October 1992 and October 1994 ratings decisions, which failed to award a separate rating for left knee laxity and instability.
CONCLUSIONS OF LAW

1.  Prior to September 24, 2008, the criteria for a rating in excess of 10 percent for superficial peroneal neuropathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8522 (2011).

2.  Prior to September 24, 2008, the criteria for a rating in excess of 10 percent for left knee post traumatic arthritic degenerative changes, quadriceps atrophy, and patellofemoral pain syndrome, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5260 (2011).

3.  Prior to September 24, 2008, the criteria for a rating in excess of 20 percent for left knee laxity and instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2011).

4.  The Veteran's award of a separate 20 percent rating for left knee laxity and instability is properly effective as of October 28, 2002, based on liberalizing law and regulation.  38 U.S.C.A. §§ 5110(b)(2), 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.114, 3.400 (2011), VAOPGCPREC 23-97 and 9-98. 

5.  The criteria for an effective date earlier than March 3, 2006 for the award of a separate 10 percent rating for left knee scar have not been met.  38 U.S.C.A. 
§§ 5103 , 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.159, 3.400 (2011). 

6.  The Veteran has not raised a valid allegation of CUE with regard to the October 1992 and October 1994 RO rating decisions, which failed to award a separate evaluation for left knee laxity and subluxation.  38 C.F.R. § 3.105 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in February 2004, April 2007, July 2007, August 2008, and November 2008.  Subsequently, the claims were readjudicated in a March 2009 SOC and July 2010 SSOC.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service, VA, and private treatment records have been obtained.  Records from the Social Security Administrative (SSA) have also obtained.  Moreover, the Veteran has been afforded appropriate and adequate VA examinations as they reflect pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  As such, the Board finds that another VA examination is not needed to make a determination for the claims herein decided. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims herein decided.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Accordingly, the Board will address the merits of the claims.

Background

The Veteran's service treatment records (STRs) reflect that he reported a history of twisting left knee injury in 1987 during a parachute jump, which he reinjured when he slipped on some gravel in 1991.  In August 1991, he underwent arthroscopic surgery, which diagnosed a tear of the medial meniscus and a cruciate deficient left knee.  In September 1991, he underwent ACL reconstructive surgery.  At that time, the diagnosis was instability of the left knee secondary to torn chronic ACL.  A January 1992 X-ray revealed post orthopedic repair status with early degenerative joint disease (DJD) of the knee.  It was noted that there was bone sclerosis (an increase in density) involving the medial articular surface of the tibia.  A March 1992 record reflects that the Veteran had showed continual improvement since the surgery until he began running again.  He complained of a clicking sensation and binding in the left knee, but there was no actual giving way.  On physical examination, there was mild effusion, a long surgical scar along the midline, tenderness on palpation, 1+ Lachman's, 1+ anterior drawer with firm endpoint, negative posterior drawer, 2-3+ lateral collateral ligament (LCL) laxity, and 1+ medical collateral ligament (MCL) laxity.  Passive range of motion of the left knee was from 0 degrees of extension to 135 degrees of flexion.  

An April 1992 Medical Evaluation Board report reflects the Veteran's continued complaints of left knee stiffness and soreness.  Lachman's test was 1+ and anterior drawer sign was 1+ with firm endpoint.  Posterior drawer test was negative.  There was 2-3+ LCL laxity and 1+ MCL laxity.  Passive range of motion was from 0 degrees of extension to 125 degrees of flexion.  McMurray's test was negative with mild crepitus.  Neurovascular examination was intact except for some mild paresthesias around the skin incision.  The diagnosis was status post left ACL reconstruction with residual laxity and pain exacerbated by physical activity.  The Veteran was placed on the Temporary Disability Retired List in June 1992 and discharged from active service in July 1992.  

The report of a September 1992 VA general examination reflects the Veteran's complaints of pain, soreness, and stiffness in his left knee, exacerbated by cool, damp weather, and physical exertion.  He also complained that his left knee seemed to give way on him.  On physical examination, his gait was normal.  He had a well-healed 6 inch scar over the anterior aspect of the left knee.  There was no swelling, tenderness, or redness.  He had full range of motion of the left knee without instability.  The Veteran was able to squat and exercise without difficulty.  Neurological examination was normal.  The diagnosis was chronic pain in the left knee secondary to reconstruction of the left ACL.  

The report of a September 1992 VA joints examination reflects similar left knee complaints.  There was a 14 cm midline incision of the left knee that was well-healed.  Range of motion was from 0 degrees of extension to 110 degrees of flexion.  There was no ACL laxity, 1+ to 2+ MCL laxity, moderate patellofemoral crepitus, pain to palpation, and positive patellar grind.  X-rays revealed degenerative changes in the patellofemoral joint as well as the medial compartment.  The diagnosis was status post ACL reconstruction with post traumatic arthritic degenerative changes of the medial and patellofemoral compartment.

In an October 1992 rating decision, the RO granted service connection for left knee disability and assigned a 10 percent rating under Diagnostic Code 5010-5257.  The RO explained that a 10 percent evaluation was assigned for left knee disability with X-ray evidence of degenerative changes based on satisfactory evidence of painful motion and that the next higher 20 percent rating was not warranted unless symptoms showed moderate impairment of the left knee with recurrent subluxation or lateral instability.  

The report of a June 1994 VA examination reflects the Veteran's complaints of crepitus, instability, and pain.  On physical examination of the left knee, there was a well-healed anterior incision with no effusion.  Range of motion of the left knee was from 0 degrees of extension to 140 degrees of flexion with crepitus throughout.  Lachman's and anterior drawer tests were 2+ with firm endpoint.  The left knee was stable medially to valgus stress and open to 5 mm laterally to varus stress.  There was obvious quadriceps atrophy.  X-rays showed moderate to severe medial compartment narrowing with osteophyte formation, reactive sclerosis of the tibial plateau, and irregular appearing weightbearing surface of the medial tibial plateau.  There was also an osteophyte formation on the posterior/inferior aspect of the patella.  The impression was chronic left knee instability status post ACL reconstruction and probable partial medial meniscectomy.  It was noted that the Veteran's arthritic changes would most likely to continue to progress.  

In an October 1994 rating decision, the RO continued the 10 percent rating for the Veteran's left knee disability, noting that the evidence did not show moderate subluxation or lateral instability, or flexion limited to 30 degrees, or extension limited to 15 degrees, or dislocated cartilage with frequent episodes of locking, pain and effusion of the knee joint, or impairment of the tibia and/or fibula with moderate knee disability - symptoms that would warrant a higher 20 percent rating under Diagnostic Codes 5258, 5260, 5261, or 5262.  

A February 2002 VA counseling note reflects that the Veteran had problems with pain in his left knee and his concentration and ability to maintain a productive work pace.  It was noted that his service-connected disability materially contributed to his employment handicap.  

A January 2003 VA orthopedic consultation note reflects that the Veteran reported that he recovered well from ACL repair surgery and that his knee felt very stable.  He did report some pain due to the retained hardware and requested that it be surgically removed.  On physical examination, the Veteran's gait was satisfactory.   There was a well-healed, benign scar, too large to be arthroscopic only and partially open.  Motor examination was 5/5 in the lower extremity.  There was tenderness noted.  Valgus stress and drawer testing was 1+ with firm endpoints.  Pivot-shift testing was normal.  Varus stress and Lachman's was normal.  X-rays revealed post traumatic DJD of the left knee with mild joint space narrowing and some osteophyte formation.  The assessment was left knee status post ACL reconstruction with some residual instability on examination, though no [objective] symptoms of instability.  Left knee pain was most likely caused by post traumatic DJD.  The retained hardware was not prominent and there was no abnormal bone reaction to suggest that it was a source of his symptoms.  The physician did not recommend removal of the hardware.

A March 2003 X-ray of the left knee showed lucency in the distal femoral screw, consistent with hardware loosening or infection, joint effusion, and moderate tricompartmental osteoarthritis.

An August 2003 X-ray of the left knee showed no fractures or dislocations.  There was narrowing of the medial compartment with reciprocal productive change and subchondral sclerosis.  Prior ACL reconstruction was noted with anchor screws in the distal femur and proximal tibia.  

An August 2003 VA outpatient treatment note reflects that the Veteran had full range of motion of the left knee.  There was a 9 cm medial scar that was well healed.  There was pain on deep palpation of the patella.

The Veteran's claim for an increased rating for left knee disability was received on October 28, 2003.  He noted the following problems associated with his left lower extremity:  removal of patella bone, quadriceps and hamstring atrophy, numbness and tingling of the left lower extremity (nerve damage), bone sclerosis involving the medial articular surface of the tibia, and surgical instrumentation with femur and tibia to provide firm fixation.  

An October 2003 X-ray of the left knee showed no fractures or dislocations.  There was narrowing of the medial compartment with reciprocal productive change and subchondral sclerosis.  Prior ACL reconstruction was noted with anchor screws in the distal femur and proximal tibia.  

An October 2003 VA outpatient treatment record notes that the Veteran had a well-healed scar of the left knee; the left knee had no gross instability or motor deficits.

A March 2004 private medical record from Westhampton Sports Rehab reflects that the active range of motion of the Veteran's left knee was within normal limits.  There was joint swelling and quadriceps atrophy.  The left knee also exhibited 2+ valgus MCL laxity and 3+ LCL laxity.  A KT-1000 test revealed 2+ Lachman's and anterior drawer test.  The diagnosis was cruciate left deficient knee and LCL/MCL laxity.  

In a February 2004 letter, Dr. Flores, a private physician, indicated that the Veteran had left peroneal nerve neuropathy.  It was noted that deep tendon reflexes were 2+.  Sensory system was decreased to pinprick sensation around the left knee cap and in the lateral aspect of the left leg in the upper half.  Electrodiagnostic testing revealed diminished motor conduction velocity of the left peroneal nerve across the left fibial head.  The distal sensory latency evaluation was essentially within normal range.   

A June 2004 VA neurological consultation note reflects the Veteran's complaints of paresthesias in the left lateral thigh and leg, which was relieved with Neuronitin.  On physical examination, sensory was intact and motor strength was 5/5, bilaterally.  There was some distal left lateral quadriceps muscle loss.  Deep tendon reflex in the left knee was trace.

A July 2004 VA orthopedic note reflect that the Veteran's left knee exhibited 1+ Lachman's with good endpoint, moderately increased laxity compared to the right knee, and negative anterior/posterior drawer signs.

The report of an August 2004 VA examination reflects the Veteran's complaints of pain estimated to be 6/10, weakness, stiffness, swelling, giving way, tingling and numbness.  On physical examination, the Veteran had a mild antalgic gait without a brace.  There was a 5 inch scar on the mid patellar area.  The patella was nontender.  The left thigh measured 47 cm versus 50 cm for the right thigh.  Range of motion of the left knee was from 0 degrees of extension to 140 degrees of flexion without pain.  On repeat testing, there was no additional functional impairment.  Anterior and posterior drawer tests were 1+, indicating some laxity.  Pivot shift was negative and the lateral ligaments were intact on stress testing.  There was no gross instability.  

Treatment records from Dr. Flores dated from February 2004 to March 2006 show ongoing treatment for left peroneal nerve neuropathy.  A September 2004 record notes that sensory examination showed mildly decreased pin prick sensation.  

A February 2005 VA orthopedic note reflects that there were no motor or sensory deficits in the Veteran's lower extremities.  He had normal range of motion of the left extremity.  The physician recommended hydration for muscle cramps.  

A March 2005 VA orthopedic note reflects the Veteran's complaints of left knee instability, swelling, and pain.  On physical examination, there was no swelling, effusion, erythema or gross instability.  There was a well healed scar along the ACL and slight laxity of anterior drawer and Lachman's.  Range of motion was from 0 degrees of extension to 130 degrees of flexion.

An April 2005 VA note reflects the Veteran's left knee exhibited no gross instability, swelling, effusion, erythema.  Range of motion was from 0 degrees of extension to 130 degrees of flexion.  The Veteran ambulated unassisted and his gait was normopropulsive.  

A May 2005 VA outpatient note reflects that the Veteran had "great" range of motion in the left lower extremity with no focal tenderness or palpable hardware.  Motor strength was 5/5 and sensation was intact in all nerve distributions.  Anterior drawer sign and Lachman's were negative.  There was no varus or valgus instability.  The Veteran had subjective complaints of numbness over the lateral aspect to the distal femur proximal to the knee and also a small area of subjective numbness over the proximal and posterior aspect of the tibia.  It did not appear to be related to the hardware.  The X-rays showed good position of the tibial and femoral interference screws.  The impression was subjective numbness of unknown origin, unlikely related to the interference screws based on the physical examination.

Another May 2005 VA X-ray report of the left knee revealed degenerative changes of all three compartments and possible lateral compartment loose body.  

The report of a September 2005 VA examination of the peripheral nerves reflects that on physical examination of the left knee, there was no instability or subluxation anteriorly or posteriorly.  There was a slightly wide scar, but no evidence of dehiscence or any opening on the surface.  There was no limitation of movement in flexion or extension.  He had full strength in the lower extremities, including the quadriceps.  Although slight quadriceps atrophy was noted on the left side, this did not create any limitation of motion or instability.  The Veteran did report numbness about 15 cm above the knee to the midcalf on the lateral aspect of the left knee and leg.  The examiner noted that this fit a superficial sensory branch of the peroneal nerve.  There was no motor dysfunction from peroneal neuropathy and no footdrop.  There was no evidence of any other motor involvement.  Sensation on the lower sensory branches of the peroneal nerve was intact.  It was noted that the actual scar from the ACL may be contributory as far as some loss of sensation above and below the knee.  

The report of a September 2005 VA joints examination reflects that the Veteran endorsed left knee pain at 5-6/10 normally and 8-9/10 during flare-ups.  He said he had approximately one flare-up every six months.  On physical examination, range of motion of the left knee was from 0 degrees of extension to 135 degrees of flexion with pain at the endpoints.  With repeat testing, the Veteran reported increased pain, but there was no additional limitation of motion.  Valgus and varus stress tests were mildly positive.  Lachman's and anterior drawer test were mildly positive.  The Veteran had a mildly antalgic gait and he walked without assistance. 

An October 2005 VA emergency room note reflects the Veteran's complaints of a painful scar of the left leg with numbness and tingling.  The Veteran left without seeing a physician.  

A February 2006 VA outpatient treatment record notes that the Veteran was fitted for a left knee brace.  Several days later it was noted that he was observed walking without difficulty and unassisted.  

In a March 2006 letter, Dr. Flores opined that the Veteran most likely damaged the left peroneal nerve following his accident in Iraq in June of 1991.

A June 2007 VA outpatient treatment record reflects that the Veteran had an anterior incision scar of the left knee.  There was no swelling or erythema and he had full range of motion of the left knee.  A neurological examination that same month reflects that the Veteran's motor strength in all extremities was 5/5 with normal muscle tone.  Sensation was decreased to pain, temperature, vibration in the left leg in a patchy distribution.  Proprioception was normal.  Reflex examination revealed plantar response was downgoing.  Reflexes were symmetrical and +2 except for the knee, which was trace.  The Veteran's gait was normal.  There was no swelling, erythema or tenderness of the knee.  The quadriceps measured 44 cm bilaterally.  It was noted that the examination was unremarkable except for the patchy distribution of decreased sensation on the left leg.  An addendum noted minimal physical findings:   no joint laxity, now swelling, and no gait disorder.  

The report of a July 2007 VA scars examination reflects that the Veteran had a 27 cm long, .7 cm wide scar of the left leg.  The Veteran reported pain and burning during the examination.  There was no adherence, although there was mild atrophy in the central portion.  The Veteran reported breakdown of the scar and there was a linear laceration in the center of the scar which was 2 cm long and bleeding - it was fine and linear in nature.  There was mild depression of the skin.  The scar was superficial with no inflammation, edema, or keloid formation.  The scar was hypopigmented and there was no functional impairment associated with the scar.

A July 2007 VA emergency room record reflects that the Veteran was able to ambulate without any difficulty.  He was initially observed outside the emergency room without a knee brace, but was wearing a brace when he returned from X-ray.  He complained of pain with palpation of the entire knee and popliteal fossa.  There was no limitations in range of motion and drawer sign was negative.  

VA treatment records dated from December 2007 to March 2008 note the Veteran's frequent complaints of left knee pain.  In December 2007, his left knee had full active and passive range of motion without erythema or effusion.  He had well-healed surgical scars of the left knee.  Patellar laxity was noted.  He could walk unassisted without any difficulty.  It was noted that he had a history of drug-seeking behavior and was manipulative.  A January 2008 note reflects that the Veteran had chronic arthritis with drug-seeking behavior and that no narcotics should be prescribed.  It was noted that a July 2007 X-ray showed a bony defect in the proximal aspect of the tibia as well as the lateral condyle of the femur which was consistent with a intercondylar notchplasty most likely representing the stigmata from a prior ACL repair.  There was no calcification of the patellar tendon.  Another January 2008 note reflects that the Veteran's gait was non-antalgic.  On examination of the left knee, there was no swelling or effusion.  There was a healed midline incision from the patella to the tibia.  Motor strength was 5/5.  The knee was stable to anterior/posterior stress.  There was some give with valgus stress.  Sensation was intact.  Another note that same month indicates the Veteran requested to be admitted after giving a history of seizure disorder.  The physician noted that the Veteran was very manipulative, not truthful, and purposefully misleading.  The physician refused admission and the Veteran threatened malpractice.  Another note reflects that the Veteran was a malingerer who was seen in the social work clinic daily.  A March 2008 record notes that the Veteran walked with a steady gait.  

In a March 2008 letter, the Executive Director of Community Action of Southold Town Greenport stated that the Veteran was unable to earn a livelihood from his service-connected disability and that he had been unemployed and living below poverty since the service-connected disability.

A May 2008 VA pain management note reflects that the Veteran had a infrapatellar nerve block injection.  On physical examination, the left knee had a well-healed scar that was mildly painful to palpation.  The knee was tender to palpation on the medial and lateral joint line.  With lateral movement of the leg, there was significant pain.

A May 2008 VA X-ray showed postsurgical changes consistent with prior ACL reconstruction; significant osteophytosis along the medial tibiofemoral compartment, lateral tibiofemoral compartment, femoral condyles, and undersurface of the patella.  There was also subchondral sclerosis which was most prominent along the medial tibiofemoral compartment.  These changes were all consistent with tricompartmental osteoarthritic degenerative changes.  There was suggestion of medial tibiofemoral compartment narrowing; however these were not weight-bearing views.  The impression was postsurgical changes consistent with prior ACL repair with moderate to severe tricompartmental osteoarthritic degenerative changes.

SSA records include an opinion from Dr. Goo in which the physician noted a very detailed report from Dr. Awoke describing limitation of motion of the Veteran's left knee, quadriceps atrophy, neurologic findings, and the use of crutches. Dr. Goo indicated that there were conflicts between these findings and the VA records that describe normal gait and full range of motion.  Dr. Goo opined that the Veteran could do at least sedentary work and that the Veteran was not credible as noted previously because he had been observed both in his office and the field offices as having no impairment in walking.

SSA records also include a June 2008 musculoskeletal report filled out by Dr. Awoke.  On physical examination of the left knee, range of motion was from 0 degrees of extension to 60 degrees of flexion.  Under the "fractures" section, it was noted that there was clinical union of the left knee.  Under the "additional comments" section, the physician noted that VA X-rays showed "narrowing of medial compartment with reciprocal productive changes and subchondral sclerosis post traumatic osteoarthritis - malunion.  

The report of a September 2008 VA examination reflects that the Veteran walked with a limp.  Physical examination of the left knee revealed a well-healed surgical scar with no instability.  Range of motion of the left knee was limited from 10 degrees of extension to 95 degrees of passive flexion and 90 degrees of active flexion.  He reported pain throughout the range of motion.  Neurologic examination revealed decreased light sensation from the anterior thigh to the ankle with weakness on dorsiflexion of the left big toe and foot and quadriceps atrophy.

In October and December 2008 letters, Dr. Awoke noted that the Veteran's left knee disability included hypertrophic change of the femur, mal-union and impairment of the tibia, mal-union (linear crack) from bone sclerosis.  

Increased Rating Claims

Generally, disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10 , 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 . 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the claim and continues to the present time.


Superficial Peroneal Neuropathy

As noted above, the Veteran is satisfied with the 20 percent rating for superficial peroneal neuropathy effective September 24, 2008, but is requesting a rating in excess of 10 percent prior to that date.

The Veteran's superficial peroneal neuropathy of the left lower extremity has been evaluated under 38 C.F.R. § 4.124a, DC 8521, for the external popliteal nerve (common peroneal) and DC 8522, for the musculocutaneous nerve (superficial peroneal).  The rating schedule provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree

Under 8521, a 40 percent rating is assigned for paralysis involving foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Severe incomplete paralysis warrants assignment of a 30 rating.  Moderate incomplete paralysis warrants assignment of a 20 rating.  Mild incomplete paralysis warrants assignment of a 10 percent rating. 

Under 8522, a 30 percent rating is assigned for complete paralysis involving eversion of foot weakened.  Severe incomplete paralysis warrants a 20 percent rating; moderate incomplete paralysis warrants a 10 percent rating; and mild incomplete paralysis warrants a 0 percent rating.

The rating schedule also provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

In this case, the Veteran was originally assigned a 10 percent rating under DC 8522 for moderate incomplete paralysis of the superficial peroneal nerve, effective October 28, 2003.  In an October 2008 rating decision, the RO assigned a higher 20 percent rating under DC 8521 for moderate incomplete paralysis of the common peroneal nerve, effective September 24, 2008.  The RO did not discuss the reasons for evaluating the disability under a different diagnostic code, but stated that this evaluation was taking into account symptoms of pain and painful motion in flexion and extension.  The Veteran argues that he is entitled to a 20 percent rating for moderate peroneal neuropathy under DC 8521 prior to September 24, 2008.

Considering the evidence in light of the above, the Board finds that a rating in excess of 10 percent for superficial peroneal neuropathy of the left lower extremity is not warranted prior to September 24, 2008.  

At the outset, the Board notes that the Veteran's superficial peroneal neuropathy of the left lower extremity was properly evaluated under DC 8522 prior to September 24, 2008.  In this regard, the Board points out that the September 2005 VA examiner specifically noted that the numbness reported by the Veteran was consistent with the superficial sensory branch of the peroneal nerve.  Other records note left peroneal nerve neuropathy but do not specify the branch of the nerve affected.  It is unclear why the RO evaluated this disability under DC 8521 for the common peroneal nerve in its October 2008 rating decision; however, the Veteran has indicated that he is satisfied with this determination and it is not before the Board for consideration. 

To warrant a higher 20 percent rating under DC 8522, the evidence must show that the Veteran's symptoms approximate severe incomplete paralysis rather than moderate.  In this case, however, the Board finds that the Veteran's symptoms were no more than moderate in nature during the time period in question.  The Veteran was first diagnosed with left peroneal nerve neuropathy in February 2004 after undergoing electrodiagnostic testing by Dr. Flores.  At that time, although there was decreased sensation to pinprick around the left knee and lateral aspect of the left leg, deep tendon reflexes were 2+ (normal).  The Veteran's left peroneal nerve neuropathy has primarily been manifested by intermittent or mild decreased sensation in the left leg, but without pain along the nerve.  In June 2004, he indicated that he had paresthesias in the left lateral thigh and leg that was relieved with Neuronitin; sensory examination was normal.  In September 2004, decreased sensation to pinprick was described as mild.  In February and May 2005, there were no sensory deficits.  In June 2007, sensation was decreased to pain, temperature, and vibration in the left leg in a patchy distribution; however, sensation was intact in January 2008.  Overall, the Veteran's symptoms involving decreased sensation have been intermittent and no more than moderate in nature.

Although the Veteran has a history of left quadriceps atrophy, it is unclear if this is due to peroneal neuropathy or is a residual from the ACL reconstruction.  In any event, the evidence does not show any functional impairment associated with quadriceps atrophy during this time period.  Motor strength was 5/5 in May 2005, June 2007, and January 2008.  The September 2005 VA examiner indicated that there was no motor dysfunction from peroneal neuropathy, no footdrop, and no other motor involvement.  

In this case, the Veteran's symptoms have involved a loss of sensation over the left thigh and lateral leg, but without any nerve pain or resulting functional impairment.  Hence, the Board finds that a rating in excess of 10 percent for superficial peroneal neuropathy of the left lower extremity is not warranted prior to September 24, 2008.  


Left Knee

As noted above, the Veteran was originally granted service connection for status post ACL reconstruction of the left knee with post-traumatic degenerative changes and a 10 percent rating was assigned under DC 5010-5257, effective July 11, 1992.  This rating remained in effect until a February 2005 rating decision.  In that decision, the RO continued the 10 percent rating for left knee arthritis under DC 5010, but assigned a separate 10 percent rating for left knee laxity and instability under DC 5257, effective July 23, 2004.  In a June 2007 rating decision, the RO increased the rating for left knee laxity and instability from 10 to 20 percent effective July 23, 2004.  In an October 2008 rating decision, the RO assigned a single 40 percent rating for the left knee disability under DC 5262, effective September 24, 2008.  

During the September 2011 Board hearing, the Veteran indicated that he was satisfied with the 40 percent rating under DC 5262, but was requesting an overall higher rating for his left knee disability prior to September 24, 2008.  He indicated that he would accept a higher rating under DC 5262 in exchange for a higher rating under DC 5257 to avoid pyramiding and requested that the Board consider at least a 30 percent rating under DC 5262.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14 .  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993). 

Furthermore, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257, 5262, and 5263) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (leg, limitation of flexion) and Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71 , Plate II. 

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as arthritis, degenerative.  Under Diagnostic Code 5003 (Arthritis, degenerative (hypertrophic or osteoarthritis)), degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Codes 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Under Diagnostic Code 5257 for impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Id. at Diagnostic Code 5257. 

Evidence of cartilage that is semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, calls for a 20 percent evaluation.  Id. at Diagnostic Code 5258.  Symptomatic removal of semilunar cartilage, however, warrants a 10 percent rating.  Id. at Diagnostic Code 5259. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  Id. at Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.  Id. at Diagnostic Code 5261. 

Under Diagnostic Code 5262, impairment of the tibia and fibula, warrants a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  Id. at Diagnostic Code 5262. 

Finally, Diagnostic Code 5263 calls for a 10 percent rating on evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  Id. at Diagnostic Code 5263.

In this case, the Veteran's left knee disability is primarily manifested by pain, limitation of flexion, and ligament laxity.

At the outset, the Board notes that the Veteran's left knee disability did not result in any limitation of extension during the relevant time period.  Therefore, DC 5261 is not applicable.  As regards limitation of flexion under DC 5260, at worse, flexion was only limited to 130 degrees (in March and April 2005).  More often than not, the Veteran was noted to have full or normal range of motion of the left knee (in March 2004, August 2004, February 2005, September 2005, and December 2007).  Nonetheless, the clinical findings clearly demonstrate that the Veteran had periarticular pathology associated with his left knee, including painful flexion and crepitus.  Hence, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the left knee.  Thus, a 10 percent rating is warranted for limited flexion of the left knee under DC 5260.  

An evaluation in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the Veteran's left knee flexion, at worse, was only limited to 130 degrees.  While he has reported pain, as well as symptoms consistent with weakness, and fatigue, these have not been shown to reduce function of the knee to the degree contemplated for a 20 percent rating under Diagnostic Code 5260.  At no point has there been credible evidence that there has been the functional equivalent of limitation of flexion to 45 degrees or less due to any factor.  As such, a rating higher than 10 percent for left knee arthritis is not warranted prior to September 24, 2008.  

As regards laxity and instability, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 20 percent rating for moderate instability and subluxation rather than a 30 percent rating for severe instability and subluxation.  Ligament laxity is generally graded as follows:  1+ (3-5mm), 2+ (6-10mm), and 3+ (more than 10 mm).  In January 2003, valgus and drawer tests were 1+ with firm endpoints while Lachman's and varus stress tests were negative.  In March 2004, the left knee exhibited 2+ MCL laxity and +LCL laxity while a KT-1000 test revealed 2+ Lachman's and anterior drawer test.  In June 2004, Lachman's was 1+ with good endpoint.  Anterior and posterior drawer signs were negative.  In August 2004, anterior and posterior drawer signs were 1+, indicating some laxity, but no gross instability.  In March 2005, there was "slight" laxity on anterior drawer and Lachman's tests.  In April 2005, there was no gross instability.  In May 2005, anterior drawer, Lachman's, varus, and valgus tests were negative.  In September 2005, there was no instability anteriorly or posteriorly during the peripheral nerves VA examination.  During the VA joints examination, Lachman's, anterior drawer, valgus, and varus tests were mildly positive.  In June 2007, no joint laxity was found.  Patellar laxity was noted in December 2007.  In January 2008, the left knee was stable to anterior/posterior stress tests.  Overall, these findings are consistent with slight or moderate instability of the left knee and do not warrant a rating in excess of 20 percent under DC 5257.  

The Board does find, however, that the Veteran is entitled to an effective date of October 28, 2002 for the award of a separate 20 percent rating for left knee laxity and instability.  As noted above, precedent opinions of the VA's General Counsel issued in July 1997 and August 1998 held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  Given that the Veteran's separate rating for instability of the left knee was awarded based on an intervening liberalizing VA issue (the above-noted General Counsel opinions), the effective date rule of 38 U.S.C.A. § 5110(g) and 38 C.F.R. §§ 3.114, 3.400(p) permits a separate 20 percent rating for left knee laxity and instability from October 28, 2002, which is one year prior to his October 28, 2003 claim. 

As regards other applicable diagnostic codes, the Veteran's left knee symptomatology has not included ankylosis, the removal of cartilage, dislocated cartilage, or genu recurvatum; hence, DCs 5256, 5258, 5259, and 5263 are not applicable.  

The Board notes that effective September 24, 2008, the RO evaluated the Veteran's left knee disability under DC 5262, for impairment of tibia and fibula.  This evaluation was based on a September 2008 VA examination report that indicated that the Veteran required a knee brace and an October 2008 letter from Dr. Awoke noting malunion of the articulating surfaces of the knee.  In a December 2008 letter, Dr. Awoke clarified that there was malunion and impairment of the tibia from bone sclerosis.  

In his October 2011 Informal Hearing Presentation, the Veteran argued that he is entitled to a 30 or 40 percent rating under DC 5262 prior to September 24, 2008, based on a June 2008 musculoskeletal medical report filled out by Dr. Awoke in which the physician purportedly indicated that the Veteran suffered from impairment of the tibia and fibula (i.e., malunion) since August 2003.  Specifically, Dr. Awoke's indicated that in August 2003, a VA radiologist noted narrowing of medial compartment with reciprocal productive changes and subchondral sclerosis, which is consistent with the actual X-ray report.  The next line in Dr. Awoke's report notes "post traumatic osteoarthritis - malunion."  The basis for Dr. Awoke's conclusion that malunion was present is unclear, but the Board points out that malunion was not noted on the actual August 2003 VA X-ray report.  

The Board notes that X-rays prior to September 2008 showed subchondral sclerosis (an increased bone formation around the joint); however, there is no X-ray evidence to support a finding of actual malunion or nonunion of the tibia or fibula prior to September 2008.  Hence, an evaluation of the Veteran's left knee disability under DC 5262 prior to September 24, 2008 is not appropriate.  

All Increased Rating Claims

The Board has certainly considered the Veteran's assertions as to his symptoms, which he is competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the evidence of record contains multiple entries by physicians suggesting that the Veteran was engaged in drug-seeking behavior, that he was malingering, and that he was manipulative and dishonest.  While the Board does not question that the Veteran has symptoms associated with the disabilities on appeal, his statements regarding the severity of such symptoms lack credibility.  Hence, while the Veteran's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support ratings higher than those assigned for the disabilities under consideration. 

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted. 


Earlier Effective Date and Clear and Unmistakable Error (CUE) Claims

The Veteran contends that an earlier effective date is warranted for the award of a separate compensable rating for a left knee scar, to include based on CUE in an October 1992 rating decision.  He also contends that the October 1992 and October 1994 RO rating decisions contained CUE in failing to assign a separate compensable rating for left knee laxity and instability.

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  Specifically, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  The implementing regulation provides generally that the effective date for increased ratings is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).  The regulation also provides that the effective date of an award of increased rating for disability compensation is the earliest date as of which it is ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2011).

Previous determinations which are final and binding, including decisions for service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).  

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The Court had defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the current and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the misinterpretation of facts does not constitute CUE.  See Thiompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Claims which fail to comply with the requirement that allegations of CUE be set forth clearly and specifically shall be dismissed without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003).

Left Knee Scar

In October 2003, the Veteran filed a claim for an increased rating for left knee disability.  On March 3, 2006, the RO received a claim for service connection for a "painful scar of the left leg."  In a September 2007 rating decision, the RO granted a 10 percent rating for a left knee scar, effective March 3, 2006.  

During the September 2011 Board hearing and in the October 2011 Informal Brief Presentation, the Veteran argued that VA had a duty to adjudicate all reasonably-raised secondary claims, including residual scars, in connection with his October 2003 claim for an increased rating left knee disability.  Furthermore, he argued that there was medical evidence, specifically the January 2003 VA consultation note, that showed that his left knee scar warranted a compensable rating.  

Alternatively, the Veteran has argued that he entitled to earlier effective date based on CUE in the October 1992 RO rating decision that failed to award a separate compensable rating for a left knee scar.

Initially, the Board points out that it is not disputed that the Veteran has a scar on his left knee, which resulted from the left knee surgery during service.  However, for the reasons below, the Board does not find that an effective date earlier than March 3, 2006 is warranted because at no time prior to this date was it factually ascertainable that the Veteran was entitled to a compensable rating for the left knee scar.

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The criteria for evaluating scars were amended effective August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  Prior to August 30, 2002, superficial scars, poorly nourished with repeated ulceration, warranted a 10 percent rating under DC 7803 and superficial scars, tender and painful on objective demonstration warranted a 10 percent rating under DC 7804.  38 C.F.R. § 4.118 (prior to August 30, 2002).  Other scars were rated based on limitation of function of the affected part under DC 7805.  Id.  

Effective August 30, 2002, unstable superficial scars warranted a 10 percent rating under Diagnostic Code 7803.  38 C.F.R. § 4.118 (effective August 30, 2002).  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  A superficial scar, painful on examination, also warranted a 10 percent rating under Diagnostic Code 7804.  Id.  Other scars were rated based on limitation of function of the affected part under DC 7805.  Id.  

[Parenthetically, the Board notes that the rating criteria for evaluating scars were amended again in October 2008.  However, those revised criteria apply only to claims filed on or after October 23, 2008, or unless the Veteran requests review under the new criteria.]

Historically, the matter of whether separate ratings are available for different manifestations of the same injury or disease has been a matter of regulatory interpretation upon which reasonable minds have disagreed.  Although the Court held that separate ratings were warranted for muscle injuries and associated tender and painful scars, this was a matter of judicial interpretation rather than clear regulatory guidance.  Esteban v. Brown, 6 Vet. App. 259   (1994).  Obviously, Esteban was not the law in October 1992.  

At the time of the October 1992 RO rating decision, the evidence indicated that the Veteran had a superficial scar over the anterior aspect of the left knee that was well-healed and not tender.  The June 1992 VA examination noted that the Veteran had a well-healed 6 inch scar and that there was no swelling, tenderness, or redness.  A September 1992 VA examination also noted that there was a 14 cm well-healed scar.  There was no evidence suggesting that the scar was poorly nourished with repeated ulceration or that the scar was tender.  Hence, based on a review of this evidence and of the law and regulations as they existed at the time of the October 1992 rating decision, the Board concludes that it was not CUE for the RO's failure to assign a separate compensable rating for the left knee scar.

The Board next turns to consider whether an earlier effective date may be assigned on an alternative basis. 

As noted above, the Veteran filed a claim for an increased rating for left knee disability in October 2003 and a claim for service connection for a left knee scar in March 2006.  The Board finds, however, that entitlement to a separate, compensable rating did not arise prior to March 2006.  In this regard, the Veteran has had a long, well-documented history of having a well-healed, stable, nontender left knee scar as noted during September 1992 and June 1994 VA examinations.  The Veteran points to a January 2003 VA consultation note that indicated that the scar was partially open; however, the physician also noted that the scar was well-healed and benign and that the scar was too large to be arthroscopic only.  Although unclear, the implication is that the condition of the scar was not solely the surgery, especially when considering that the surgical scar remained well-healed for over 10 years with no indication of ulceration or instability.  In any event, subsequent records indicate that this was a temporary situation.  The scar was noted to be well-healed in August 2003, October 2003, and March 2005.  Furthermore, the September 2005 VA examination report specifically noted that there was no evidence of dehiscence or any opening on the surface of the scar.  Although the Veteran complained of a painful scar in October 2005, he left the emergency room before the scar could be examined.  At no time prior to March 2006 was it factually ascertainable that the Veteran was entitled to a separate compensable rating for the left knee scar.  Hence, the Board finds no basis for an effective date prior to March 3, 2006, for the award of a separate compensable rating for the left knee scar.  

Left Knee Laxity and Instability

During the September 2011 Board hearing and in the October 2011 Informal Hearing Presentation, the Veteran argued that the October 1992 and October 1994 RO rating decisions contained CUE in failing to award separate disability ratings for the Veteran's left knee arthritis and instability.  

As outlined above, in the October 1992 rating decision, the RO granted service connection and assigned a 10 percent rating for left knee disability under DC 5010-5257.  The RO explained that the 10 percent rating was assigned based on X-ray evidence of arthritis and painful motion and that a higher, 20 percent rating was not warranted absent findings of moderate instability or subluxation.  The October 1994 rating decision simply continued the 10 percent rating for the left knee disability.  

The Veteran points out that in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that service connection for distinct disabilities resulting from the same injury could be established so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  In that decision, the Court held that separate ratings were available for painful scars, disfiguring scars, and fascial muscle damage.  Because this decision was issued in February 1994, it cannot provide a basis for finding CUE in the October 1992 rating decision; however, the decision was in effect at the time of the October 1994 rating decision.  

The Board points out, however, that the question of whether separate ratings were available for knee arthritis and instability remained a matter of regulatory interpretation upon which reasonable minds disagreed even after the Esteban decision.  In fact, this precise question was the basis of the VA General Counsel's Precedent Opinion 23-97, which was issued in July 1997.  Based on three cases before Board, VA's General Counsel was asked to provide an opinion as to whether 38 C.F.R. § 4.71a authorized multiple ratings under Diagnostic Codes 5003 and 5257.  In answering the question in the affirmative, VA General Counsel noted that it knew of no formal position taken by the Veterans Benefits Administration on this issue.  

In sum, the Board finds that since the law prior to VAOPGCPREC 23-97 was open to interpretation as to whether separate ratings for knee arthritis and instability were authorized, the failure of the RO to award separate ratings in the October 1992 and October 1994 rating decision was not tantamount to CUE.

For the reasons set out above, the Board finds that the Veteran has not made a valid claim of CUE.  Accordingly, the claim is dismissed without prejudice. 


ORDER

An evaluation in excess of 10 percent prior to September 24, 2008 for superficial peroneal neuropathy of the left lower extremity is denied.

An evaluation in excess of 10 percent prior to September 24, 2008 for left knee post traumatic arthritic degenerative changes, quadriceps atrophy, and patellofemoral pain syndrome, is denied.

An evaluation in excess 20 percent prior to September 24, 2008 for left knee laxity and subluxation is denied.

An effective date of October 28, 2002, for the award of a separate 20 percent rating for left knee laxity and instability is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an effective date earlier than March 3, 2006, for the award of a separate compensable rating for a left knee scar is denied.  

The appeal on the claim of CUE in October 1992 and October 1994 rating decisions which failed to assign a separate compensable rating for left knee laxity and instability is dismissed.


REMAND

The Veteran argues that he is entitled to an effective date earlier than May 5, 2008, for the grant of a TDIU.  He asserts that he is at least entitled to an effective date from the date of his increased rating claim in October 2003.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU either expressly raised or reasonably raided by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  He notes that a February 2002 VA counseling note indicated that his left knee disability materially contributed to his employment impairment and that SSA records reflect that he has lived below the poverty level since 1993.  

The February 2002 VA counseling note submitted by the Veteran indicates that he received vocational rehabilitation benefits.  The Board points out, however, that the vocational rehabilitation file has not been associated with his claims file and may contain evidence relevant to his claim for an earlier effective date for a TDIU.  Therefore, a remand is required so that his vocational rehabilitation file can be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate vocational rehabilitation file and associate it with his claims file.  

2.  After the vocational rehabilitation file has been associated with the claims file, readjudicate the Veteran's claim for an earlier effective date for a TDIU.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


